--------------------------------------------------------------------------------

Exhibit 10.2


Certain confidential information contained in this document, marked by brackets
and asterisk, has been omitted pursuant to Item 601(b)(10)(iv) of Regulation
S-K, because it (i) is not material and (ii) would be competitively harmful if
publicly disclosed.


Execution Version
 [image00005.jpg]
June 2, 2020
 
STRICTLY CONFIDENTIAL


ReWalk Robotics Ltd.
Hatnufa Street, Floor 6
Yokneam Ilit, Israel 2069203


Attn: Larry Jasinski, Chief Executive Officer


Dear Mr. Jasinski:
 
This letter agreement (this “Agreement”) constitutes the agreement between
ReWalk Robotics Ltd. (the “Company”) and H.C. Wainwright & Co., LLC
(“Wainwright”), that Wainwright shall serve as the exclusive agent, advisor or
underwriter in any offering of securities of the Company (the “Securities”),
including, but not limited to,  restructuring of the outstanding warrants of the
Company (a “Warrant Restructuring”), during the Term (as hereinafter defined) of
this Agreement (each, an “Offering”).  The terms of each Offering and the
Securities issued in connection therewith shall be mutually agreed upon by the
Company and Wainwright and nothing herein implies that Wainwright would have the
power or authority to bind the Company and nothing herein implies that the
Company shall have an obligation to issue any Securities.  It is understood that
Wainwright’s assistance in an Offering will be subject to the satisfactory
completion of such investigation and inquiry into the affairs of the Company as
Wainwright deems appropriate under the circumstances and to the receipt of all
internal approvals of Wainwright in connection with the transaction.  The
Company expressly acknowledges and agrees that Wainwright’s involvement in an
Offering is strictly on a reasonable best efforts basis and that the
consummation of an Offering will be subject to, among other things, market
conditions.  The execution of this Agreement does not constitute a commitment by
Wainwright to purchase the Securities and does not ensure a successful Offering
of the Securities or the success of Wainwright with respect to securing any
other financing on behalf of the Company.  Wainwright may retain other brokers,
dealers, agents or underwriters on its behalf in connection with an Offering.


A.          Compensation; Reimbursement.  At the closing of each Offering (each,
a “Closing”), the Company shall compensate Wainwright as follows:
 


1.
Cash Fee.  The Company shall pay to Wainwright a cash fee, or as to an
underwritten Offering an underwriter discount, equal to 7.5% of the aggregate
gross proceeds raised in each Offering.

 


2.
Warrant Coverage.  The Company shall issue to Wainwright or its designees at
each Closing, warrants (the “Wainwright Warrants”) to purchase that number of
ordinary shares, par value NIS 0.25 per share (“Ordinary Shares”), of the
Company equal to 6.0% of the aggregate number of Ordinary Shares placed in each
Offering (and if an Offering includes a “greenshoe” or “additional investment”
option component, such number of Ordinary Shares underlying such additional
option component, with the Wainwright Warrants issuable upon the exercise of
such option).  If the Securities included in an Offering are convertible, the
Wainwright Warrants shall be determined by dividing the gross proceeds raised in
such Offering by the Offering Price (as defined hereunder).  The Wainwright
Warrants shall have the same terms as the warrants issued to investors in the
applicable Offering, except that such Wainwright Warrants shall have an exercise
price equal to 125% of the offering price per share (or unit, if applicable) in
the applicable Offering and if such offering price is not available, the market
price of the Ordinary Shares on the date an Offering is commenced (such price,
the “Offering Price”).  If no warrants are issued to investors in an Offering,
the Wainwright Warrants shall be in a customary form reasonably acceptable to
Wainwright, have a term of five (5) years and an exercise price equal to 125% of
the Offering Price.

 

--------------------------------------------------------------------------------


3.
Expense Allowance.  Out of the proceeds of each Closing, the Company also agrees
to pay Wainwright (a) a management fee equal to 1.0% of the gross proceeds
raised in each Offering; (b) $35,000 for non-accountable expenses (to be reduced
to $30,000 for a Warrant Restructuring); (c) up to $90,000 for fees and expenses
of outside legal counsel and other out-of-pocket expenses for an Offering other
than a Warrant Restructuring; plus the additional amount payable by the Company
pursuant to Paragraph D.3 hereunder; provided, however, that such amount in no
way limits or impairs the indemnification and contribution provisions of this
Agreement.

 


4.
Tail.  Wainwright shall be entitled to compensation under clauses (1) and (2)
hereunder, calculated in the manner set forth therein, with respect to any
public or private offering or other financing or capital-raising transaction of
any kind (“Tail Financing”) to the extent that such financing or capital is
provided to the Company by investors whom Wainwright had contacted directly
during the Term or introduced to the Company directly during the Term, if such
Tail Financing is consummated at any time within the 12-month period following
the expiration or termination of this Agreement; provided, however, that each of
the following transactions shall not be considered as Tail Financing: (i) the
offer, grant, issuance or sale by the Company of equity or debt securities in
financings with a strategic investor or group of strategic investors from China
and Japan (including investors and funds located outside of China and Japan but
whose primary focus is investing in those locations) (ii) in an equity line of
credit with (a) [*] and affiliated entities or (b) Aspire Capital Fund, LLC and
affiliated entities or (iii) Strategic Investment or partnership through Locust
Walk Partners or affiliated entities, or in relation to the refinancing of the
Company’s outstanding debt to Kreos Capital (Expert Fund) V Limited (“Kreos”) or
affiliated entities, (iv) the offer, issuance or sale by the Company of its
Ordinary Shares in the at-the-market offering program pursuant to the equity
distribution agreement, dated May 9, 2019, between the Company and Piper Jaffray
& Co. (“Piper”) or any new agreement between the Company and Piper, or (v) the
issuance of ordinary shares under the investment agreement, dated March 6, 2018,
between the Company and Timwell Corporation Limited (“Timwell”) and/or under a
new agreement with Timwell or affiliates of Timwell with substantially the same
terms (the transactions contemplated in sections (i), (ii), (iii), (iv) and (v)
above referred to herein as the “Excluded Transactions”).

 
2

--------------------------------------------------------------------------------


5.
Right of First Refusal.  If, from the date hereof until the 12-month anniversary
following consummation of each Offering, the Company or any of its subsidiaries
(a) decides to finance or refinance any indebtedness using a manager or agent,
Wainwright (or any affiliate designated by Wainwright) shall have the right to
act as sole book-runner, sole manager, sole placement agent or sole agent with
respect to such financing or refinancing; or (b) decides to raise funds by means
of a public offering or a private placement of equity, equity-linked or debt
securities using an underwriter or placement agent, Wainwright (or any affiliate
designated by Wainwright) shall have the right to act as sole book-running
manager, sole underwriter or sole placement agent for such financing; provided,
however, that Wainwright shall not be entitled to a right of first refusal in
connection with the Excluded Transactions. If Wainwright or one of its
affiliates decides to accept any such engagement, the agreement governing such
engagement will contain, among other things, provisions for customary fees for
transactions of similar size and nature and the provisions of this Agreement,
including indemnification, which are appropriate to such a transaction.

 
B.          Term and Termination of Engagement; Exclusivity.  The term of
Wainwright’s exclusive engagement will begin on the date hereof and end sixty
(60) days thereafter (the “Initial Term”); provided, however, that if an
Offering is consummated within the Initial Term, the term of this Agreement
shall be extended by an additional thirty (30) day period (the “Extension Term,”
and together with the Initial Term, the “Term”). Notwithstanding anything to the
contrary contained herein, the Company agrees that the provisions relating to
the payment of fees, reimbursement of expenses, right of first refusal, tail,
indemnification and contribution, confidentiality, conflicts, independent
contractor and waiver of the right to trial by jury will survive any termination
or expiration of this Agreement.  Notwithstanding anything to the contrary
contained herein, the Company has the right to terminate the Agreement for cause
in compliance with FINRA Rule 5110(f)(2)(D)(ii). The exercise of such right of
termination for cause eliminates the Company’s obligations with respect to the
provisions relating to the tail fees and right of first refusal. Notwithstanding
anything to the contrary contained in this Agreement, in the event that an
Offering pursuant to this Agreement shall not be carried out for any reason
whatsoever during the Term, the Company shall be obligated to pay to Wainwright
its actual and accountable out-of-pocket expenses related to an Offering
(including the fees and disbursements of Wainwright’s legal counsel). During
Wainwright’s engagement hereunder: (i) the Company will not, and will not permit
its representatives to, other than in coordination with Wainwright, contact or
solicit institutions, corporations or other entities or individuals as potential
purchasers of the Securities and (ii) the Company will not pursue any financing
transaction which would be in lieu of an Offering, other than the Excluded
Transactions. Furthermore, the Company agrees that during Wainwright’s
engagement hereunder, all inquiries from prospective investors will be referred
to Wainwright. Additionally, except as set forth hereunder, the Company
represents, warrants and covenants that no brokerage or finder’s fees or
commissions are or will be payable by the Company or any subsidiary of the
Company to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other third-party with respect to any Offering.
 
3

--------------------------------------------------------------------------------

C.          Information; Reliance.  The Company shall furnish, or cause to be
furnished, to Wainwright all information requested by Wainwright for the purpose
of rendering services hereunder and conducting due diligence (all such
information being the “Information”).  In addition, the Company agrees to make
available to Wainwright upon request from time to time the officers, directors,
accountants, counsel and other advisors of the Company.  The Company recognizes
and confirms that Wainwright (a) will use and rely on the Information, including
any documents provided to investors in each Offering (the “Offering Documents”)
which shall include any Purchase Agreement (as defined hereunder), and on
information available from generally recognized public sources in performing the
services contemplated by this Agreement without having independently verified
the same; (b) does not assume responsibility for the accuracy or completeness of
the Offering Documents or the Information and such other information; and (c)
will not make an appraisal of any of the assets or liabilities of the Company. 
Upon reasonable request, the Company will meet with Wainwright or its
representatives to discuss all information relevant for disclosure in the
Offering Documents and will cooperate in any investigation undertaken by
Wainwright thereof, including any document included or incorporated by reference
therein.  At each Offering, at the request of Wainwright, the Company shall
deliver such legal letters (including, without limitation, negative assurance
letters), opinions, comfort letters, officers’ and secretary certificates and
good standing certificates, all in form and substance satisfactory to Wainwright
and its counsel as is customary for such Offering.  Wainwright shall be a third
party beneficiary of any representations, warranties, covenants, closing
conditions and closing deliverables made by the Company in any Offering
Documents, including representations, warranties, covenants, closing conditions
and closing deliverables made to any investor in an Offering.
 
D.          Related Agreements.  At each Offering, the Company shall enter into
the following additional agreements:
 


1.
Underwritten Offering.  If an Offering is an underwritten Offering, the Company
and Wainwright shall enter into a customary underwriting agreement in form and
substance satisfactory to Wainwright and its counsel.

 


2.
Best Efforts Offering.  If an Offering is on a best efforts basis, the sale of
Securities to the investors in the Offering will be evidenced by a purchase
agreement (“Purchase Agreement”) between the Company and such investors in a
form reasonably satisfactory to the Company and Wainwright.  Wainwright shall be
a third party beneficiary with respect to the representations, warranties,
covenants, closing conditions and closing deliverables included in the Purchase
Agreement. Prior to the signing of any Purchase Agreement, officers of the
Company with responsibility for financial affairs will be available to answer
inquiries from prospective investors.

 


3.
Escrow, Settlement and Closing.  If each Offering is not settled via delivery
versus payment (“DVP”), the Company and Wainwright shall enter into an escrow
agreement with a third party escrow agent pursuant to which Wainwright’s
compensation and expenses shall be paid from the gross proceeds of the
Securities sold.  If the Offering is settled in whole or in part via DVP,
Wainwright shall arrange for its clearing agent to provide the funds to
facilitate such settlement. The Company shall pay Wainwright closing costs,
which shall also include the reimbursement of the out-of-pocket cost of the
escrow agent or clearing agent, as applicable, which closing costs shall not
exceed $12,900.

 
4

--------------------------------------------------------------------------------


4.
FINRA Amendments.  Notwithstanding anything herein to the contrary, in the event
that Wainwright determines that any of the terms provided for hereunder shall
not comply with a FINRA rule, including but not limited to FINRA Rule 5110, then
the Company shall agree to amend this Agreement (or include such revisions in
the final underwriting agreement) in writing upon the request of Wainwright to
comply with any such rules; provided that any such amendments shall not provide
for terms that are less favorable to the Company than are reflected in this
Agreement.

 
E.          Confidentiality.  In the event of the consummation or public
announcement of any Offering, Wainwright shall have the right to disclose its
participation in such Offering, including, without limitation, the Offering at
its cost of “tombstone” advertisements in financial and other newspapers and
journals.
 
F.          Indemnity.
 


1.
In connection with the Company’s engagement of Wainwright hereunder, the Company
hereby agrees to indemnify and hold harmless Wainwright and its affiliates, and
the respective controlling persons, directors, officers, members, shareholders,
agents and employees of any of the foregoing (collectively the “Indemnified
Persons”), from and against any and all claims, actions, suits, proceedings
(including those of shareholders), damages, liabilities and expenses incurred by
any of them (including the reasonable fees and expenses of counsel), as
incurred, whether or not the Company is a party thereto (collectively a
“Claim”), that are (A) related to or arise out of (i) any actions taken or
omitted to be taken (including any untrue statements made or any statements
omitted to be made) by the Company, or (ii) any actions taken or omitted to be
taken by any Indemnified Person in connection with the Company’s engagement of
Wainwright, or (B) otherwise relate to or arise out of Wainwright’s activities
on the Company’s behalf under Wainwright’s engagement, and the Company shall
reimburse any Indemnified Person for all expenses (including the reasonable fees
and expenses of counsel) as incurred by such Indemnified Person in connection
with investigating, preparing or defending any such claim, action, suit or
proceeding, whether or not in connection with pending or threatened litigation
in which any Indemnified Person is a party.  The Company will not, however, be
responsible for any Claim that is finally judicially determined to have resulted
from the gross negligence or willful misconduct of such Indemnified Person for
such Claim.  The Company further agrees that no Indemnified Person shall have
any liability to the Company for or in connection with the Company’s engagement
of Wainwright except for any Claim incurred by the Company as a result of such
Indemnified Person’s gross negligence or willful misconduct.

 


2.
The Company further agrees that it will not, without the prior written consent
of Wainwright, settle, compromise or consent to the entry of any judgment in any
pending or threatened Claim in respect of which indemnification may be sought
hereunder (whether or not any Indemnified Person is an actual or potential party
to such Claim), unless such settlement, compromise or consent includes an
unconditional, irrevocable release of each Indemnified Person from any and all
liability arising out of such Claim.

 


5

--------------------------------------------------------------------------------







3.
Promptly upon receipt by an Indemnified Person of notice of any complaint or the
assertion or institution of any Claim with respect to which indemnification is
being sought hereunder, such Indemnified Person shall notify the Company in
writing of such complaint or of such assertion or institution but failure to so
notify the Company shall not relieve the Company from any obligation it may have
hereunder, except and only to the extent such failure results in the forfeiture
by the Company of substantial rights and defenses.  If the Company is requested
by such Indemnified Person, the Company will assume the defense of such Claim,
including the employment of counsel for such Indemnified Person and the payment
of the fees and expenses of such counsel, provided, however, that such counsel
shall be satisfactory to the Indemnified Person and provided further that if the
legal counsel to such Indemnified Person reasonably determines that having
common counsel would present such counsel with a conflict of interest or if the
defendant in, or target of, any such Claim, includes an Indemnified Person and
the Company, and legal counsel to such Indemnified Person reasonably concludes
that there may be legal defenses available to it or other Indemnified Persons
different from or in addition to those available to the Company, such
Indemnified Person will employ its own separate counsel (including local
counsel, if necessary) to represent or defend him, her or it in any such Claim
and the Company shall pay the reasonable fees and expenses of such counsel. If
such Indemnified Person does not request that the Company assume the defense of
such Claim, such Indemnified Person will employ its own separate counsel
(including local counsel, if necessary) to represent or defend him, her or it in
any such Claim and the Company shall pay the reasonable fees and expenses of
such counsel. Notwithstanding anything herein to the contrary, if the Company
fails timely or diligently to defend, contest, or otherwise protect against any
Claim, the relevant Indemnified Person shall have the right, but not the
obligation, to defend, contest, compromise, settle, assert crossclaims, or
counterclaims or otherwise protect against the same, and shall be fully
indemnified by the Company therefor, including without limitation, for the
reasonable fees and expenses of its counsel and all amounts paid as a result of
such Claim or the compromise or settlement thereof.  In addition, with respect
to any Claim in which the Company assumes the defense, the Indemnified Person
shall have the right to participate in such Claim and to retain his, her or its
own counsel therefor at his, her or its own expense.

 


4.
The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason then (whether or
not Wainwright is the Indemnified Person), the Company and Wainwright shall
contribute to the Claim for which such indemnity is held unavailable in such
proportion as is appropriate to reflect the relative benefits to the Company, on
the one hand, and Wainwright on the other, in connection with Wainwright’s
engagement referred to above, subject to the limitation that in no event shall
the amount of Wainwright’s contribution to such Claim exceed the amount of fees
actually received by Wainwright from the Company pursuant to Wainwright’s
engagement.  The Company hereby agrees that the relative benefits to the
Company, on the one hand, and Wainwright on the other, with respect to
Wainwright’s engagement shall be deemed to be in the same proportion as (a) the
total value paid or proposed to be paid or received by the Company pursuant to
the applicable Offering (whether or not consummated) for which Wainwright is
engaged to render services bears to (b) the fee paid or proposed to be paid to
Wainwright in connection with such engagement.

 
6

--------------------------------------------------------------------------------


5.
The Company’s indemnity, reimbursement and contribution obligations under this
Agreement (a) shall be in addition to, and shall in no way limit or otherwise
adversely affect any rights that any Indemnified Person may have at law or at
equity and (b) shall be effective whether or not the Company is at fault in any
way.

 
G.          Limitation of Engagement to the Company.  The Company acknowledges
that Wainwright has been retained only by the Company, that Wainwright is
providing services hereunder as an independent contractor (and not in any
fiduciary or agency capacity) and that the Company’s engagement of Wainwright is
not deemed to be on behalf of, and is not intended to confer rights upon, any
shareholder, owner or partner of the Company or any other person not a party
hereto as against Wainwright or any of its affiliates, or any of its or their
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), employees or agents.  Unless otherwise
expressly agreed in writing by Wainwright, no one other than the Company is
authorized to rely upon this Agreement or any other statements or conduct of
Wainwright, and no one other than the Company is intended to be a beneficiary of
this Agreement.  The Company acknowledges that any recommendation or advice,
written or oral, given by Wainwright to the Company in connection with
Wainwright’s engagement is intended solely for the benefit and use of the
Company’s management and directors in considering a possible Offering, and any
such recommendation or advice is not on behalf of, and shall not confer any
rights or remedies upon, any other person or be used or relied upon for any
other purpose.  Wainwright shall not have the authority to make any commitment
binding on the Company.  The Company, in its sole discretion, shall have the
right to reject any investor introduced to it by Wainwright.
 
H.          Limitation of Wainwright’s Liability to the Company.  Wainwright and
the Company further agree that neither Wainwright nor any of its affiliates or
any of its or their respective officers, directors, controlling persons (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act), employees or agents shall have any liability to the Company, its security
holders or creditors, or any person asserting claims on behalf of or in the
right of the Company (whether direct or indirect, in contract, tort, for an act
of negligence or otherwise) for any losses, fees, damages, liabilities, costs,
expenses or equitable relief arising out of or relating to this Agreement or the
services rendered hereunder, except for losses, fees, damages, liabilities,
costs or expenses that arise out of or are based on any action of or failure to
act by Wainwright and that are finally judicially determined to have resulted
solely from the gross negligence or willful misconduct of Wainwright.
 
7

--------------------------------------------------------------------------------

I.          Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein.  Any disputes that arise under this
Agreement, even after the termination of this Agreement, will be heard only in
the state or federal courts located in the City of New York, State of New York. 
The parties hereto expressly agree to submit themselves to the jurisdiction of
the foregoing courts in the City of New York, State of New York.  The parties
hereto expressly waive any rights they may have to contest the jurisdiction,
venue or authority of any court sitting in the City and State of New York.  In
the event Wainwright or any Indemnified Person is successful in any action, or
suit against the Company, arising out of or relating to this Agreement, the
final judgment or award entered shall be entitled to have and recover from the
Company the costs and expenses incurred in connection therewith, including its
reasonable attorneys’ fees.  Any rights to trial by jury with respect to any
such action, proceeding or suit are hereby waived by Wainwright and the Company.
 
J.          Notices.  All notices hereunder will be in writing and sent by
certified mail, hand delivery, overnight delivery, fax or e-mail, if sent to
Wainwright, at the address set forth on the first page hereof, e-mail:
notices@hcwco.com, Attention: Head of Investment Banking, and if sent to the
Company, to the address set forth on the first page hereof, e-mail: 
Larry.jasinski@rewalk.com Attention:  Chief Executive Officer.  Notices sent by
certified mail shall be deemed received five days thereafter, notices sent by
hand delivery or overnight delivery shall be deemed received on the date of the
relevant written record of receipt, notices delivered by fax shall be deemed
received as of the date and time printed thereon by the fax machine and notices
sent by e-mail shall be deemed received as of the date and time they were sent.
 
K.          Conflicts.  The Company acknowledges that Wainwright and its
affiliates may have and may continue to have investment banking and other
relationships with parties other than the Company pursuant to which Wainwright
may acquire information of interest to the Company.  Wainwright shall have no
obligation to disclose such information to the Company or to use such
information in connection with any contemplated transaction.
 
L.          Anti-Money Laundering.  To help the United States government fight
the funding of terrorism and money laundering, the federal laws of the United
States require all financial institutions to obtain, verify and record
information that identifies each person with whom they do business.  This means
Wainwright must ask the Company for certain identifying information, including a
government-issued identification number (e.g., a U.S. taxpayer identification
number) and such other information or documents that Wainwright considers
appropriate to verify the Company’s identity, such as certified articles of
incorporation, a government-issued business license, a partnership agreement or
a trust instrument.
 
M.          Miscellaneous.  The Company represents and warrants that it has all
requisite power and authority to enter into and carry out the terms and
provisions of this Agreement and the execution, delivery and performance of this
Agreement does not breach or conflict with any agreement, document or instrument
to which it is a party or bound.  This Agreement shall not be modified or
amended except in writing signed by Wainwright and the Company.  This Agreement
shall be binding upon and inure to the benefit of both Wainwright and the
Company and their respective assigns, successors, and legal representatives. 
This Agreement constitutes the entire agreement of Wainwright and the Company
with respect to the subject matter hereof and supersedes any prior agreements
with respect to the subject matter hereof.  If any provision of this Agreement
is determined to be invalid or unenforceable in any respect, such determination
will not affect such provision in any other respect, and the remainder of the
Agreement shall remain in full force and effect.  This Agreement may be executed
in counterparts (including facsimile or electronic counterparts), each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.
 
8

--------------------------------------------------------------------------------



In acknowledgment that the foregoing correctly sets forth the understanding
reached by Wainwright and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.
 
 
Very truly yours,
 
H.C. WAINWRIGHT & CO., LLC
 
By:  /s/ Mark W. Viklund
        Name: Mark W. Viklund
        Title: Chief Executive Officer



Accepted and Agreed:
 
REWALK ROBOTICS LTD.
 
By:  /s/ Lawrence J. Jasinski
Name: Lawrence J. Jasinski
Title: Chief Executive Officer



9

--------------------------------------------------------------------------------